Citation Nr: 0635352	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  05-00 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
residuals of bilateral chronic otitis externa.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1977 to August 
1980.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, TX.

The veteran provided testimony before a Veterans Law Judge in 
San Antonio, TX, in September 2005.  A transcript of the 
hearing is of record.

At the hearing, the veteran withdrew the issue of entitlement 
to service connection for diabetes mellitus, Type II.  

The VARO had initially denied the veteran's claim in 1981, 
from which there was no timely appeal filed.

The veteran recently endeavored to reopen the claim.  
Although not specifically delving into all of the fine points 
of new and material evidence and related matters, the VARO 
basically addressed the issue as if it had been reopened with 
new and material evidence, and then denied the claim on the 
substantive merits.

In accordance with the United States Court of Appeals for 
Veterans Claims (the Court) ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and 
material" evidence has been received sufficient to reopen 
the claim of service connection for ear problems.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issue.

2.  Additional evidence which has been received since the 
RO's October 1981 decision is new and material.

3.  The veteran is presumed to have been sound when he 
entered service; he had chronic ear infection during service 
and ever since.



CONCLUSIONS OF LAW

1.  The evidence received since the October 1981 rating 
decision is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156(a) (2006).

2.  The presumption of soundness has not been rebutted by 
clear and unmistakable evidence demonstrating that the 
bilateral ear disability existed before service, and 
therefore the veteran is presumed sound.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304 (2003); VAOPGCPREC 3-03 (July 
16, 2003).

3.  The veteran's chronic bilateral ear disability was 
incurred in service.  38 U.S.C.A. §§ 1101, 1111, 1131, 1137; 
38 C.F.R. §§ 3.303. 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

As the Board is granting service connection, further 
discussion of VCAA compliance is not necessary.  Regarding 
any deficiency in notice of the downstream elements of the 
disability rating and effective date, the RO can cure that 
deficiency after the Board's decision.

New and Material Criteria

Generally, an unappealed rating decision is final, and the 
claim may only be reopened through the receipt of "new and 
material" evidence.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

In this case, since the 1981 RO decision, the veteran has 
submitted numerous additional statements with regard to his 
pre- service, in-service and post-service ear problems, and 
collateral evidence including clarification of clinical 
evidence already of record.  Also submitted were additional 
clinical evaluations.  In addition, he had numerous post-
service evaluations, surgeries and other care and 
evaluations, all of which significantly alters the basic 
premise upon which the October 1981 decision was decided.

Thus, new and material evidence having been submitted, the 
claim is reopened.

Service connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

A veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2003).

Regulation provides that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of sound 
condition in 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board is bound to follow the precedent opinions of the 
General Counsel.  38 U.S.C.A. § 7104(c).


An entrance examination report is unavailable (and was 
unavailable at the time of the 1981 RO decision).  Thus, the 
veteran is presumed to have been sound at entrance.  38 
C.F.R. § 3.304(b).

Service medical records show that the veteran was seen on 
August 2, 1977, complaining of a five-day history of left ear 
pain and a yellow discharge from that ear.  He gave a history 
of having surgery about five years earlier for perforated 
tympanic membranes.  Examination showed old thickening of the 
right tympanic membrane; the left membrane could not be 
visualized due to a greenish-yellow exudate.  The canals were 
inflamed and tender.  There was moderate inflammation of the 
oropharynx with tonsil hypertrophy.  Diagnoses were upper 
respiratory infection and otitis externa.  Medications 
included aspirin and ear drops.  Several days later he was 
seen for continued left ear pain.  He said he had bilateral 
ear surgery in 1972 or 19733.  Suppurative otitis externa was 
diagnosed.

Another notation in August 1977 indicated that he had been 
recommended for discharge due to the ongoing otitis externa 
and chronic adhesions in his ears.  The examiner felt that he 
should be retained with a trial of continued training.  He 
was free of symptoms at that time and wished to remain in the 
service.  He was not having any problems with conversational 
hearing deficits.

In November 1977, he was seen for an evaluation of reported 
hearing loss in the left ear since June 1977.  There was left 
ear drainage.  The tympanic membrane was intact but cloudy 
and there were signs of infection.  Diagnosis was chronic 
otitis media for which he was prescribed antibiotics and 
other medications.  An audiometric evaluation from November 
1977 is of record. 

Service clinical records show that he was again seen in early 
December 1977 with continued problems as having left ear 
pain.  He had a long history of ear problems.  It was 
recommended that he be discharged because he could no longer 
go to the field because of the ears; however, he wanted to 
stay in the Marines.

Several days later in December 1977 he was seen for ongoing 
left ear problems with diagnosis of chronic otitis externa 
and adhesive otitis media.  Both tympanic membranes were 
retracted.  

In May 1978, he was seen for evaluation for retention.  
Except for weight problems, he was noted to have only 
drainage from his ear.  He reportedly had had bilateral ear 
surgery in the past.  There was some left ear purulent 
drainage, but it could not be determined if he had 
perforation; the right tympanic membrane was scarred from 
prior infections.

Service medical records from June 1978 show drainage from the 
left ear over the prior 10 months.  On examination, there was 
a large amount of purulent drainage in the left ear.  Later 
that month, he was seen for slightly reddish external canals 
with yellowish discharge.  The left tympanic membrane was 
dull and slightly covered with yellowish discharge.  The 
right tympanic membrane appeared scarred and retracted, with 
distorted anatomy but no present inflammation.  Burrows otic 
solution was recommended for the chronic otitis externa.

Clinical records show that he was seen in July 1978 for right 
ear pain over the prior 14 days.  He had been diagnosed in 
the past as having otitis externa and had been given ear 
drops.  He had recently developed increased pain and a 
yellowish drainage.

He continued to be seen later in July 1978 for increased 
symptoms to include a white-colored film over the ear canal.  
The tympanic membrane appeared clear and uninfected.  
Diagnosis was otitis externa.  

On several occasions in July 1979, the veteran was seen for 
ear complaints including pain and drainage.  An audiometric 
evaluation on the USS TARAWA showed some hearing loss in both 
ears, particularly the left.  Later in July 1979, he was 
treated for right ear pain; there had been no improvement 
since he was last treated.  Examination showed the ear canal 
to be erythematous with mild edema. 

In September 1979 he was seen for cold syndrome symptoms and 
developed a fungal rash on his neck and body and behind one 
ear.  A separation examination report is not in the file.

At the time of the VARO's 1981 decision, only the above 
information was in the file.  There was no evidence relating 
to the veteran's post-service ear disability or any 
additional information of record relating to his pre-service 
problems.

The veteran has provided extensive clinical information as to 
ongoing ear problems since service.  Private and VA 
evaluations have shown ongoing ear pain and infections, the 
latter of which has seemed to escalate in both extent and 
involvement.  Pathology report from October 1989 showed him 
to have some true granulation tissue in the middle ear but 
also amorphous debris with calcification and layered acute 
inflammation and changes consistent with cholesteatoma and 
(the previously implanted) silastic tube.

He had undergone numerous bilateral mastoidectomies and 
dozens of other surgical procedures; he has identified 
Eustachian dysfunction, chronic mastoiditis and/or 
cholesteatoma, and a number of identified infections 
including Pseudomonas aeruginosa and osteomyelitis.  

Michael L. Mintz, M.D., in a statement in August 1994, 
reported that the veteran had been under his care for several 
years for chronic bilateral otitis media with associated 
tympanic membrane perforations. 

A number of statements are of record from Marvin F. Fojtasek, 
M.D., who has treated and evaluated the veteran's ear 
problems for many years.  It was noted that he had a long 
history of ear infection, and that the right ear had been 
fairly well healed but the left continued to show persistent 
infection.  Increasingly aggressive medications were 
instituted as well as recurrent placement of tubes of various 
types.

The veteran has testified that he did indeed have ear 
problems prior to entering service, but that after his ear 
surgery several years before entering service, he had had no 
significant recurrence, and that his ear problems were 
entirely quiescent at the time of entrance and for some time 
prior thereto (from about 1971 until entrance in 1977).  He 
has testified that in service he began to have more frequent 
ear infections and that these had continued to present to 
include his more serious ear difficulties, requiring ongoing 
medical care and surgical procedures.  

As noted, the veteran is presumed to have been sound at 
entrance.  In order to rebut that presumption, there must be 
clear and unmistakable evidence that the disability pre-
existed service, and that the disability was not aggravated 
by service.

It appears from the record that the veteran's chronic ear 
disability pre-existed service.  Indeed, the veteran concedes 
that point.  There is not, however, clear and unmistakable 
evidence that the chronic ear disability was not aggravated 
by service.  Indeed, the veteran's disability appeared to 
worsen throughout service.  Thus, the presumption of 
soundness is not rebutted.

The evidence also shows that the disability for which the 
veteran was treated during service continued after service.  
The veteran has been treated for bilateral ear disability 
ever since his discharge from service.  In light of the 
continuous symptomatology, the Board finds that the 
preponderance of the evidence supports the veteran's claim 
that his bilateral chronic otitis externa was incurred in 
service. 


ORDER

Service connection for chronic ear disability, characterized 
as bilateral otitis externa, is granted.

____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


